DETAILED ACTION
	The Amendment filed on 05/16/2022 has been entered. Claim(s) 1-10 has/have been amended, claim(s) 11 and 14 has/have been cancelled, and claim(s) 19-21 has/have been withdrawn. Therefore, claims 1-10, 12, 13, and 15-21 are now pending in the application.

Response to Amendment
The previous drawing objections have been withdrawn in light of applicant's amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 12, 13, and 18, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 1, at line 10, the recitation “a first end” renders the claim indefinite because it is unclear if this is referring to the previously recited “a first end”.
As per claim 1, at line 15, the recitation “the externally threaded pile extension” renders the claim indefinite because it lacks antecedent basis.
As per claims 12, 13, 15, and 18, these claims depend from cancelled claims 11 or 14. It is therefore unclear as to how the claims are structured.
Allowable Subject Matter
Claims 6 and 15 rejected as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “a second through hole located in the main body below the expanded bell shape of the internally threaded first end of each of the plurality of rear vertical piles, but closer to the second end than the first through hole, the second through hole configured to receive a torque in cooperation with the first through hole during installation of the vertical pile into the ground” would overcome the prior art rejection since no prior art of record, alone or in combination, teaches this configuration and such a modification to include the second through hole in this manner would involve impermissible hindsight reconstruction.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (U.S. Patent No. 10,077,893).
As per claim 1, Abraham teaches a ground mount solar array support structure (anchoring system; abstract; it is understood that the anchoring system is capable of mounting a solar array) comprising: a plurality of front vertical piles (530 front) extending into a ground (it is understood that the piles are adapted to extend into the ground; figure 5B) such that a portion of each of the plurality of front vertical piles extends from the ground to a first end (top end of 530); a plurality of rear vertical piles (530 rear) extending into the ground such that a portion of each of the plurality of rear vertical piles extends from the ground (it is understood that the bottom portion of the piles are adapted to extend into the ground; figure 5B), each of the plurality of vertical piles including: a pile body (body of 530 between the top and bottom ends; figure 5B) extending between a first end (top end) and a second end (bottom end) and including a main body (body portion above the conical portion and below the top connecting end) extending from the first end (figure 5B), the pile body further including a conical portion (at bottom end) extending from the main body to the second end (figure 5B); and a first helical structure (130) extending around at least one of a portion of the main body and a portion of the conical portion (figure 5B), wherein the first end has received the pile extension (figure 5B); a pile extension (505) attached to the first end of each of the plurality of rear vertical piles (figure 5B); and a mounting structure (540) attached to each of the pile extensions and each of the plurality of front vertical piles (figure 5B), extending a length (figure 5B) and configured to receive a solar panel array above the ground at a predetermined angle defined by a difference in height between the plurality of rear vertical piles with the attached pile extensions and the plurality of front vertical piles (it is understood that the mounting structure is capable of being configured to receive a solar panel array above the ground at a predetermined angle defined by a difference in height between the plurality of rear vertical piles with the attached pile extensions and the plurality of front vertical piles).  
The figure 5B embodiment of Abraham fails to disclose the pile extension is externally threaded; and the first end is internally threaded and has received the externally threaded pile extension. However, the figure 7A / 7B embodiment of Abraham discloses a pile extension (625 / 627) externally threaded (at 630); and the first end (at 720) is internally threaded (figure 7B) and has received the externally threaded pile extension (figure 7A). Therefore, from the teaching of the figure 7A / 7B embodiment of Abraham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the figure 5B embodiment such that the pile extension is externally threaded; and the first end is internally threaded and has received the externally threaded pile extension, as taught by the figure 7A / 7B embodiment, in order to provide a level of adjustment to each ground mount to facilitate attaining the desired height of the assembly.

Claim(s) 1-5 and 7-9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (U.S. Patent No. 10,077,893) in view of Ronnkvist (U.S. Patent No. 10,590,619).
As per claim 2, Abraham as modified fails to disclose the internally threaded first end of each of the plurality of rear vertical piles includes an expanded bell shape.  
Ronnkvist discloses a pier with coupled ends (abstract) including an expanded bell shape (at 6; figure 2).
Therefore, from the teaching of Ronnkvist, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified anchoring system of Abraham such that the internally threaded first end of each of the plurality of rear vertical piles includes an expanded bell shape, as taught by Ronnkvist, in order to provide a smoother appearance for a desired aesthetic.
As per claim 3, Abraham teaches the internally threaded first end of each of the plurality of rear vertical piles is configured to tightly receive a threaded male end of the externally threaded pile extension (figures 7A / 7B) that has the same diameter as the main body of the vertical pile (in the combination, the externally threaded pile extension would have the same diameter as the main body of the vertical pile; figure 1 of Ronnkvist).  
As per claim 4, Abraham as modified in view of Ronnkvist discloses the internally threaded first end of each of the plurality of rear vertical piles includes an inner diameter that corresponds to an outer diameter of the main body of the vertical pile (in the combination, the internally threaded first end of each of the plurality of rear vertical piles includes an inner diameter that corresponds to an outer diameter of the main body of the vertical pile; figures 1 and 3A of Ronnkvist).  
As per claim 5, Abraham as modified fails to disclose a first through hole located in the main body proximate the expanded bell shape of the internally threaded first end of each of the plurality of rear vertical piles, the first through hole configured to receive a torque during installation of the vertical pile into the ground.  
Ronnkvist discloses a pier with coupled ends (abstract) including a first through hole (17) located in the main body proximate the expanded bell shape of the internally threaded first end of each of the plurality of rear vertical piles (figure 3A), the first through hole configured to receive a torque during installation of the vertical pile into the ground (it is understood that the first through hole is capable of receiving a torque during installation of the vertical pile into the ground).
Therefore, from the teaching of Ronnkvist, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified anchoring system of Abraham to include a first through hole located in the main body proximate the expanded bell shape of the internally threaded first end of each of the plurality of rear vertical piles, the first through hole configured to receive a torque during installation of the vertical pile into the ground, as taught by Ronnkvist, in order to provide a further means of securement between the connected parts as a fail-safe measure.
As per claim 7, Abraham as modified fails to disclose the internally threaded first end of each of the plurality of rear vertical piles extends between 2 and 5 percent of an entire length of the vertical pile.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein the internally threaded first end of each of the plurality of rear vertical piles extends between 2 and 5 percent of an entire length of the vertical pile, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein the internally threaded first end of each of the plurality of rear vertical piles extends between 2 and 5 percent of an entire length of the vertical pile, in order to provide the optimal thread length for a more secure connection between the extension and the pile. 
As per claim 8, with regards to the limitation that the product is formed wherein the internally threaded first end of each of the plurality of rear vertical piles is created by expanding the first end with a swaging process, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Abraham as modified teaches all of the structural limitations of the claim, the claim stands rejected. See MPEP 2113.
As per claim 9, Abraham as modified fails to disclose the internally threaded first end of each of the plurality of rear vertical piles is galvanized.
Ronnkvist discloses a pier with coupled ends (abstract) wherein the internally threaded first end of each of the plurality of rear vertical piles is galvanized (col. 3, lines 25-30).
Therefore, from the teaching of Ronnkvist, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified anchoring system of Abraham such that the internally threaded first end of each of the plurality of rear vertical piles is galvanized, as taught by Ronnkvist, in order to avoid rusting and prolong the life of the structure.

Claim(s) 10-13 and 16-18, as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnkvist (U.S. Patent No. 10,590,619) in view of Abraham (U.S. Patent No. 10,077,893).
As per claim 10, Ronnkvist teaches a vertical pile for a solar array support structure (anchoring device; col. 6, line 66; it is understood that the anchoring device is capable of functioning as a solar array support structure) comprising: a pile body (annotated figure 2) extending between a first end (annotated figure 2) and a second end (annotated figure 2) and including a main body (annotated figure 2) extending from the first end (annotated figure 2), the pile body further including a [pointed] portion (annotated figure 2) extending from the main body to the second end (annotated figure 2); and a helical structure (annotated figure 2) extending around at least one of a portion of the main body and a portion of the [pointed] portion (annotated figure 2), wherein the first end is configured to receive the pile extension (figure 1); wherein the first end includes an expanded bell shape (at 6; annotated figure 2); and a first through hole (17) located in the main body (figure 3A) below the expanded bell shape of the first end (depending on the orientation or perspective of the first end, the through-hole is capable of being located below the expanded bell shape), the first through hole configured to receive a torque during installation of the vertical pile into the ground (it is understood that the first through hole is capable of receiving a torque during installation of the vertical pile into the ground).
Ronnkvist fails to disclose the pile extension is externally threaded; wherein the first end is internally threaded; and the pile body further including a conical portion.
Abraham discloses an anchoring system (abstract) wherein a pile extension (625) is externally threaded (at 627; figure 7B); wherein the first end [of the vertical pile 605] is internally threaded (at 720; figure 7B); and the pile body further including a conical portion (pointed lowermost portion; figure 7B)
Therefore, from the teaching of Abraham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchoring assembly of Ronnkvist such that the pile extension is externally threaded; wherein the first end is internally threaded; and the pile body further including a conical portion, as taught by Abraham, in order to facilitate assembly by reducing the number of required parts by having a threaded connection, and to facilitate assembly by providing a conical end to penetrate a ground surface.
As per claim 12, Ronnkvist as modified teaches the internally threaded first end is configured to tightly receive a threaded male end of the externally threaded pile extension (as illustrated, the first end receives the male end of the pile extension; figure 1) that has the same diameter as the main body of the vertical pile (figure 1).
As per claim 13, Ronnkvist as modified teaches the internally threaded first end includes an inner diameter that corresponds to an outer diameter of the main body of the vertical pile (figures 1 and 3A).  
As per claim 16, Ronnkvist as modified fails to disclose the internally threaded first end extends between 2 and 5 percent of an entire length of the vertical pile.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein the internally threaded first end extends between 2 and 5 percent of an entire length of the vertical pile, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein the internally threaded first end extends between 2 and 5 percent of an entire length of the vertical pile, in order to provide the optimal thread length for a more secure connection between the extension and the pile. 
As per claim 17, with regards to the limitation that the product is formed wherein the internally threaded first end is created by expanding the first end with a swaging process, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Ronnkvist as modified teaches all of the structural limitations of the claim, the claim stands rejected.  See MPEP 2113.
 As per claim 18, Ronnkvist  teaches the internally threaded first end is galvanized (col. 3, lines 25-30).

    PNG
    media_image1.png
    484
    967
    media_image1.png
    Greyscale



Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. Applicant’s argument that  Ronnkvist does not teach a solar array support structure is not found persuasive since it is capable of supporting a solar array and the solar array itself is not being positively claimed. The limitation of the plurality of front and rear vertical pile members does overcome Ronnkvist. Such an array is taught by Abraham which teaches an array of ground anchor supports capable of supporting a solar array.
Applicant provides the argument that Ronnkvist's opening transverses through the bell shaped portion of the structure, where applicant includes openings which are located below the bell shape and the threads as shown in figure 2 of the application. However, in the claim limitation “bell shape”, “shape” is interpreted as a surface area without any particular dimension or bounds. Thus the “bell shape” in Ronnkvist may end just above (or below, depending on the orientation) of the hole 17. Therefore, the claim limitation is met since the claimed bell shape does not have a particular bounds and the term “below” would depend on the orientation or point of view of an observer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635